Citation Nr: 1731703	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing in San Antonio, Texas held in March 2013.  A copy of the hearing transcript is of record.  The VLJ who conducted the hearing was not available to adjudicate the Veteran's claim and the Veteran was provided the opportunity to testify at an additional hearing in July 2016.  The Veteran did not indicate a desire to testify at another hearing.

The issue of entitlement to service connection for a low back disability was remanded to the RO in December 2014 and December 2016 for additional development.

The case has returned to the Board for further appellate action


FINDING OF FACT

A low back disability was not manifest during service and is not attributable to service.  Degenerative joint disease (DJD) was not manifest within one year of separation from service.

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and DJD may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Stegall Concerns

As noted in the Introduction, the case was remanded to the RO in December 2014 and December 2016 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders. See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a February 2008 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's low back claim. See 38 U.S.C.A. § 5102(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, private treatment records, a hearing transcript, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran was afforded a VA examination in April 2015 and a VA supplemental opinion in January 2017.  The Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim. See Barr v. Nicholson, 12 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the March 2013 hearing, the VLJ clarified the issues, explained the concept of service connection and inquired as to the existence of outstanding evidence.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103 (2016).

III.  Entitlement to Service Connection for Low Back Disability

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for DJD/arthritis, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2016).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a) (2016). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a) (2016); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Facts and Evidence

The Veteran contends that he sustained a low back injury as a result of a serious motor vehicle accident in New Mexico near El Paso, Texas while he was in active service.  He further claims that his present low back disability and DJD are related directly to this in-service incurrence.

In this matter, the evidence consists of service treatment records (STRs), a military record, VA treatment records, a VA examination report and addendum, private medical records, lay statements, and hearing testimony.

A February 1972 STR from the 11th USAF Hospital in U-Tapao, Thailand noted that the Veteran had back pain and was prescribed 5 milligrams of Valium.  The Board notes that this STR is quite illegible.  It would appear that the STR also reported that the Veteran had a stiff back in an accident and may be out for 10 days with fever and chills.  An August 1973 STR from the USAF Hospital at Vandenberg AFB noted that the Veteran had a bicycle accident, was coughing, and exhibited signs of deep respiration.  This STR is silent as to any back injury.  In a December 1972 clinical record narrative summary report from the Clark AFB hospital in the Philippines, the Veteran reported that he had not had any serious injuries; the Veteran also reported that he had never had a serious illness
Furthermore, the Veteran's March 1974 request and authorization for separation and discharge report (DD-265AF) is silent as to the Veteran sustaining a serious back injury in a motor vehicle accident during active service. 

A March 1990 VA treatment record reported that the Veteran had a back problem which had worsened since 1981.  The examiner noted that a back condition had not been diagnosed.  The Veteran stated that the problem began at the time of a 1974 motor vehicle accident near El Paso, Texas.  The examiner noted that there was full range of motion and no lumbar tenderness.  X-rays revealed mild degenerative changes to the lumbar spine at the L5-S1 articular facets.  An August 1990 VA treatment note reported that the Veteran sought treatment for back pain, as well as treatment for his right shoulder and neck.  A November 1992 VA medical note reported that the Veteran had chronic back pain.

In February 2005, Dr. S., a private provider, wrote two examination reports concerning the Veteran's back condition, pursuant to a work-related accident.  Dr. S. quoted the Veteran as stating: "while mopping the floor I felt a pinch to [my] lower back."  Opining as to the history of the Veteran's present condition, Dr. S. stated that the Veteran felt a sharp pinched-nerve sensation.  He also mentioned that the Veteran contended that he had a previous "episode" in the past with recovery. 

Dr. S. also reported that the Veteran was working with duty restrictions.  During the February 10, 2005 examination, the Veteran contended that he had a past history of a motor vehicle accident with musculoskeletal injuries at age 24.  At the examination, the Veteran also stated that every few months he experienced sharp "pinched nerve" symptoms in his low back associated with certain movements.

In March 2013, the Veteran testified that he was thrown around like a rag doll as a result of the 1971 motor vehicle accident.  After the accident, he stated that local residents transported the other accident victims and him to a local store and called 911 for emergency assistance and an ambulance.  The Veteran testified that this occurred "in the middle of nowhere" in New Mexico, so the ambulance took them back to the base.  On the following day, the Veteran stated that he went to the base infirmary on and was prescribed medication and given time off, which the Veteran did not take because he did not want to lose his order to go to Southeast Asia.

Furthermore, the Veteran testified that "of course" he had forgotten about his injury when he was in Thailand until his number 5 vertebra "touched on something" while he was lying on an upper bunk.  At this time, he reported that the feeling was incredibly [bad].  The Veteran elaborated in his testimony that the physician at the Thailand base infirmary did not know what to say because the Veteran's condition was so bad, so the physician told him it was a virus "or something."

Concerning the motor vehicle accident, the Veteran testified that he called the [New Mexico] department of records and was told that the department only retained records for 5 years for a non-fatal accident and 10 years for a fatal accident. 

When questioned why nothing about the accident was noted in his separation examination, the Veteran stated that he was "a macho" back then and "sucked it up a lot of times."

In August 2015, the Veteran was afforded a VA thoracolumbar spine examination.  The examiner provided impressions of lumbar spine DJD, acute lumbar strain, and lumbar spine degenerative disc disease (DDD).  Further, the examiner indicated that arthritis was documented.  The examiner concluded that it is less likely as not that the Veteran's low back disability was caused or otherwise related to active service.  The examiner based his opinion on a review of the evidence of record, STRs, and consideration of the Veteran's lay statements.  The examiner provided a rationale for his opinion, stating that there is neither a basis in medical fact nor in any document identified which supports the Veteran's claim of an in-service injury.  Additionally, there is no medical documentation of any chronic lumbar spine condition in service.  Moreover, the examiner stated that the medical documentation available supports the assumption that no significant back injury was acquired in service because the Veteran stated in a December 1972 report that he had not suffered serious injuries prior to that date.  Likewise, the examiner underscored that there is no medical documentation of any back injury or motor vehicle accident while in service identified in the Veteran's claims file.  And, finally, the examiner opined that there is no medical documentation of any back injury or pain related to lying in a bunk identified in the evidence of record.

In October 2016, the Veteran submitted a response.  In pertinent part, the Veteran stated that his answers as to no serious injuries or illnesses in the December 1972 clinical record narrative summary report were "perfunctory" in nature because he was in the process of evacuating the base in Thailand.  He also claimed that the VA examiner showed bias and was adversarial in nature.  He reiterated that he had  called the [New Mexico] department of records and was told that they only retained records for 5 years for a non-fatal accident and 10 years for a fatal accident, therefore a record of the motor vehicle accident was unavailable.  Lastly, he wrote that he self-medicated while in Thailand because the attending physicians at the U-Tapao base had  "devil may care attitude[s]."

In January 2017, the VA examiner who conducted August 2015 VA examination report submitted an addendum opinion, pursuant to the Board's December 2016 remand directives.  The examiner reiterated the points made in his 2015 report, as stated above.  The examiner also addressed the VA treatment records of March 1990 and December 1992.  The examiner again concluded that it is less likely as not that any current back disability is etiologically related to service.  The examiner added that a complete re-review of all records made available does not provide any contemporaneous documentation of a motor vehicle accident near El Paso; moreover, no medical documentation supports the claim of an in-service injury.  The examiner also noted that the reports of a motor vehicle accident consist solely of the Veteran's historical recollection, years following the purported accident.  Furthermore, according to the examiner, the Veteran's current statements are materially inconsistent with prior statements in the record, making it problematic to consider the Veteran's statements as credible.

In May 2017, the Veteran submitted a statement addressed to the VLJ.  The Veteran claimed that he was forthcoming with healthcare providers.  Furthermore, he attributed his lack of timeliness in applying for compensation to ignorance. The Veteran concluded by stating "to conclude that he has been lying is paramount (sic) to a conviction of a crime not committed," noting that he "pray[ed] in the VLJ's esteemed wisdom and [recognition] of truth."

Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's low back condition is not warranted.
The evidence of record indicates that the Veteran had no serious injuries or illnesses during service.  Furthermore, the Veteran's DD-265AF is silent as to the Veteran's sustaining a serious back injury in a motor accident during active service.  The evidence of record demonstrates that the Veteran complained once of back pain while in service-in February 1972, while stationed in Thailand.  He next sought treatment at the VA in March 1990, 18 years later.  At this time, the Veteran reported that his back problem began at the time of a motor vehicle accident near El Paso, Texas in 1974.  The Veteran also sought VA treatment in November 1992, when he complained of chronic back pain.  13 years later, after the Veteran felt a pinch to his lower back while he was mopping, he received private medical treatment in February 2005.  The Board notes that during Dr. S.'s examinations, the Veteran provided different accounts as to the inception of his low back condition.  Specifically, he stated that he had had a previous low back episode that resolved itself.  He also reported that he that he had a past history of a motor vehicle accident with musculoskeletal injuries at age 24.

By the Veteran's own accounts the in-service motor vehicle accident at the base of his claim for service connection occurred sometime in 1971 or sometime in 1974.  The probative evidence reflects that the Veteran complained of back pain in February 1972.  However, arthritis was neither noted nor identified.  Clearly, the Veteran is competent to report the onset of back pain and that it continued; however, subsequent STRs were silent for lumbar complaints.  When the Veteran was examined in January 1973, the physical examination was normal.  This evidence is inconsistent with a post-service report of on-going symptoms.  In addition, when the Veteran was seen in February 2005, it was in reference to a recent incident.  Although the Veteran reported a prior history, he had recovered.  The Board finds this evidence to be both credible and probative.

In sum, the Veteran's report of on-going symptoms are inconsistent with STRs, inconsistent with the normal examination in 1973, and inconsistent with his report in 2005 that he had recovered from a prior accident.  His statements advanced in support of this claim are not credible.

In light of the silence in the STRs and absence of post-service treatment records within one year after service, it may only be concluded that the Veteran did not have characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  Finally, there is no credible evidence of continuity of symptomatology since separation from service.

The preponderance of evidence is against the Veteran's claim and there is no doubt to be resolved. See 38 U.S.C.A. § 5.107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


